282 U.S. 818
51 S. Ct. 23
75 L. Ed. 731
Hilary HALBERT, Jr., et al., petitioners,v.The UNITED STATES of America.  Rich HALBERT, a minor, etc., petitioner,  v.  The UNITED STATES of America.  Vernon Sidney HALBERT, a minor, etc., petitioner,  v.  The UNITED STATES of America.  Sidney E. HALBERT, a minor, etc., petitioner,  v.  The UNITED STATES of America.  Rose Peers PICKERNOLL et al., petitioners,  v.  The UNITED STATES of America.  Lulu M. ELLIOTT et al. petitioners,  v.  The UNITED STATES of America.  Mary Barichio PETIT et al., petitioners,  v.  The UNITED STATES of America.  Dewey BARICHIO et al., petitioners,  v.  The UNITED STATES of America.  Edna May ELLIOTT et al., petitioners,  v.  The UNITED STATES of America.  Chas. G. ELLIOTT, Jr., et al., petitioners,  v.  The UNITED STATES of America.  Agnes RUBENS et al., petitioners,  v.  The UNITED STATES of America.  Virginia WALKOWSKY et al., petitioners,  v.  The UNITED STATES of America.  Lizzie ROLFSON et al., petitioners,  v.  The UNITED STATES of America.  Mary Francis PROVOE et al., petitioners,  v.  The UNITED STATES of America.
No. 141.
No. 142.
No. 143.
No. 144.
No. 145.
No. 146.
No. 147.
No. 148.
No. 149.
No. 150.
No. 151.
No. 152.
No. 153.
No. 154.
Supreme Court of the United States
October 13, 1930

and
Mr. Overton G. Ellis, of Tacoma, Wash., for petitioners.


1
Petition for writs of certiorari to the United States Circuit Court of Appeals for the Ninth Circuit granted.